         Case 18-34658 Document 517 Filed in TXSB on 06/26/20 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                        ENTERED
                                                                                             06/26/2020
IN RE:                                                 §
HOUTEX BUILDERS, LLC, et al                            §        CASE NO: 18-34658
                                                       §
415 SHADYWOOD, LLC                                     §        CASE NO: 18-34659
                                                       §
2203 LOOSCAN LANE, LLC                                 §        CASE NO: 18-34660
                                                       §        Jointly Administered Order
          Debtor(s)                                    §
                                                       §        CHAPTER 11

      ORDER GRANTING IN PART, AND DENYING IN PART CD HOMES, LLC’S
       MOTION SEEKING ENTRY OF ADDITIONAL FINDINGS OF FACT AND
                         CONCLUSIONS OF LAW

This matter is before the Court on the Motion Seeking Entry of Additional Findings of Fact and
Conclusions of Law (ECF No. 514) filed by creditor, CD Homes, LLC. After consideration, it is
hereby ordered that each of the following proposed additional findings of fact and conclusions of
law are adopted by the Court:

    1. Each of the written Contracts provided a construction commencement date and further
       provided that contractor would substantially complete the work on or before twelve
       months from such date, “with allowance for delays due to circumstances beyond its
       control including strikes, casualty, weather or materials unavailability.”1
    2. Under Texas law, where a written agreement is incomplete, parol evidence is admissible
       to show collateral agreements, but only insofar as the evidence does not contradict those
       terms of the writing that are complete and unambiguous. Jack H. Brown Inc. v. Toys “R”
       Us, Inc., 906 F.2d 169, 175 (5th Cir. 1990).
    3. Based upon a projected construction start date of “on or about June 30, 2015”, the
       Looscan project’s projected substantial completion date was “on or before twelve (12)
       months from such date”.2
    4. Based upon a projected construction start date of “on or about September 30, 2013”, the
       Lynbrook project’s projected substantial completion date was “on or before twelve (12)
       months from such date”.3
    5. Based upon a projected construction start date of “on or about January 31, 2015”, the
       Shadywood project’s projected substantial completion date was “on or before twelve (12)
       months from such date”.4

1
  Houtex exhibits 1-4 Contractor Agreements, Section 2. Time for Performance
2
  Houtex exhibit 1, Contractor Agreement, Section 2. Time for performance
3
  Houtex exhibit 4, Contractor Agreement, Section 2. Time for performance
1/2
           Case 18-34658 Document 517 Filed in TXSB on 06/26/20 Page 2 of 2




      6. Based upon a projected construction start date of “on or about June 30, 2014”, the 3
         Thornblade project’s projected substantial completion date was “on or before twelve
         months from such date”.5
      7. Under Texas law, a contractor is entitled to recover its damages from an owner upon
         proof that: i) its work was delayed or hindered; ii) it suffered damages because of the
         delay or hindrance; and iii) the owner was responsible for the act or omission which
         caused the delay or hindrance. City of Houston v. F.R. Ball Construction Co., 570 S.W.2d
         75, 77 (Tex. Civ. App. – Houston [14th Dist.] 1978, writ ref’d n.r.e.)
      8. Charles Foster guaranteed the $1.6 million Spirit of Texas bank loan which funded
         portions of the required equity for some of the projects.

The Court does not adopt any of the remaining Findings of Facts and Conclusions of Law
requested by the movant.

SO ORDERED.

           SIGNED: 06/26/2020.


                                                          ___________________________________
                                                          Jeffrey P. Norman
                                                          United States Bankruptcy Judge




4
    Houtex exhibit 2, Contractor Agreement, Section 2. Time for performance
5
    Houtex exhibit 3, Contractor Agreement, Section 2. Time for performance
2/2
